DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The disclosure is objected to because of the following informalities:

Paragraph 0069 – line 9, “317” should be –371--.
 
Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, “the vertical support” on line 3 lacks clear antecedent basis and should apparently be –the vertical support structure—to clarify the claim in this regard.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6, 8, 10, 12, 13, 15, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO ‘019 (cited by applicant on the IDS of 3/2/21 as item no. 5 under the foreign documents section).
WO ‘019 teaches an off-highway rear haul truck (figure 1) including a first support rocker (left element at 6+ as seen in figure 1) pivotally coupled (at 9+) to a first rocker attachment interface (at 5+) of a frame of the off-highway rear haul truck and a second support rocker (right element at 6+ as seen in figure 1) pivotally coupled (at 9+) to a second rocker attachment interface (at 5+) of the frame, wherein the first and second support rockers are spaced apart from each other in a width direction of the frame and configured to pivot in the width direction of the space frame on the first and second rocker attachment interfaces about respective pivot axes that extend in a length direction of the space frame – see figure 1.  Additionally each of the first and second support rockers includes a rocker body (at 6) having a pivot bore having therethrough a pivot pin (9) to pivotally couple the rocker body to the first or the second rocker attachment interface and a rocker support insert (including element upper pads 7 and lower plate-like elements 8+) provided on a top portion of the rocker body, wherein the rocker support insert defines an upward-facing contact surface configured to have seated thereon a down-facing contact surface of a vertical support structure (at 4+) provided on a front wall of a dump body of the off-highway 
Claims 3, 10, and 17, rotation of each rocker body of WO ‘019 is limited by the surrounding structure, and the device is deemed to define a limit mechanism configured as broadly claimed.
Claims 5 and 19, the WO ‘019 device is configured as broadly claimed.
Claim 6, note support padding 7 and plate 8+ of ‘019.
Claim 12, the ‘019 device is configured as broadly claimed – e.g. see figure 2. 
Claims 13 and 20, the ‘019 device is configured as broadly claimed

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 , 5-6, 8, 10, 12, 13,  15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. ‘798 in view of Kita et al. (US - 2015/0217668) and/or known art practices.

With regard to claims 1, 8, and 15, Cole teaches that the support inserts are attached to top portions of the respective rocker bodies but fails to specifically teach that the inserts are removably coupled – the reference is silent as to the attachment construction.
Kita et al. (figure 23) teaches an off-highway rear haul truck defining a lowered dump body support insert comprising a padded cushioning upper surface component (115) and a lower supporting plate structure which are removably coupled to top portions of receipt bodies (2a-2+) via nut and bolt assemblies (18,19) wherein the dump body support insert defines an upward-facing contact surface configured to have seated thereon a down-facing contact surface of a dump body attached vertical support structure (12, figure 23).  Alternatively note, it is notoriously well known in the art to removably attach dump body engaging components (e.g. via bolts) to provide for ease of assembly, to facilitate 
In order to provide for ease of component replacement or ease of assembly, it would have been obvious to one of ordinary skill in the art to utilize a removable nut and bolt attachment for the padded support inserts of Cole in view of the teachings of Kita et al. ‘668 and/or known art practices.
Claims 1 and 8, the modified Cole device would define removably coupled inserts as recited.
Claims 3, 10, and 17, rotation of each rocker body of Cole is limited by the surrounding structure, and the device is deemed to define a limit mechanism configured as broadly claimed.
Claims 5 and 19, the Cole device as modified by Kita et al. is configured as broadly claimed.
Claim 6, note support padding 50 and plate 52+ of Cole.
Claim 12, the modified Cole device is configured as broadly claimed – e.g. see figure 2 of Cole. 
Claims 13 and 20, the modified Cole device is configured as broadly claimed.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. ‘798 in view of Kita et al. (US - 2015/0217668) and/or known art practices and further in view of Kibler ‘026.
Regarding claims 2, and 9, and 16, Cole et al. as modified above with regard to claims 1, 8, and 15 respectively comprises all of the claimed features and includes an insert support plate and attached pad that define a planar upward facing contact surface.  The modified Cole device, however, fails to specifically teach that the insert elements can define an upward facing contact surface that is concave.
Kibler teaches a rear haul dump truck utilizing a convexly upwardly curved dump body (24) and a support pad (40) that is upwardly convexly curved in a complementary fashion to the bottom of the dump body – column 9, lines 43-47.
.

Claims 4, 7, 11, 14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller et al. and Hinds et al. are cited as additional examples of dump truck bed supporting structures known in the art.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Monday through Friday 8:00 am - 4:00pm.






/STEPHEN T GORDON/Primary Examiner, Art Unit 3616